GARY FITZSIMMONS
                           DALLAS COUNTY DISTRICT CLERK
                                                                                              FILED IN
                                                                                       5th COURT OF APPEALS
                                                                                           DALLAS, TEXAS
                                                                                       8/7/2015 10:32:08 AM
                                                                                             LISA MATZ
                                                                                               Clerk
August 7, 2015

The 5th Court of Appeal
ATTN: Lisa Matz
George L. Allen Sr. Courts Building
600 Commerce Street, Suite 200
Dallas, Texas 75202

RE:     CLARENCE HINES,
        5TH COA Cause No:                 05-14-01468-CR
      Trial Court Cause No:               F13-71067-Y


Dear Ms. Matz:

In response to the Court’s Order dated July 9, 2015, in the above entitled and referenced
cause number, the Dallas County District Clerk’s Office is enclosing a letter dated August 7,
2015, stating that the Trial court’s jury charges and the jury verdicts on guilt/innocence and
punishment documents isn’t located on onbase and has been misplaced, Per court clerk,
court coordinator and court reporter. They have been notified on the Court’s Order dated
July 9, 2015 for the supplemental record.

Sincerely,

Felicia Pitre
Dallas County District Clerk

Given under my hand and seal;

By:     Jameka Rand
      Deputy District Clerk




                       133 N. Riverfront, LB 12 DALLAS, TEXAS 75207 (214) - 712 - 5013
                                              FAX (214) - 653 - 5986
                                 web site: www.dallascounty.org/distclerk/index.html